DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 10, “control unit is configure to realize” should be changed to “control unit is configured to realize”. 
Appropriate correction is required.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen (US 10250126).
Regarding claim 1, Chen teaches a conversion apparatus (Figure 3) with overload control (Abstract), comprising: a primary conversion circuit (Figure 3 Component 21) configured to convert an input power source (Figure 3 Component AC) into a DC power source (Figure 3 Component 21 output is a DC voltage), a resonant conversion circuit (Figure 3 Components 23+24+25+26) configured to convert the DC power source into an output power source (Figure 3 Components 23+24+25+26 output a DC voltage to the load, Component 3), and a control unit coupled to the primary conversion circuit and the resonant conversion circuit (Figure 3 Component 1), wherein the control unit is configured to control a voltage value of the DC power source (Col. 4 Lines 9-14 “the PFC switch unit 22 is particularly arranged to dominate the operation of the power factor converter 21, such that the output voltage of the power factor converter 21 can be adjusted by changing the duty cycle of the PFC switch unit 22”; Figures 4A, 4B, 6 and 8) according to a current signal of an output current of the resonant conversion circuit (Col. 5 Line 60-Col. 6 Line 28 explains that the duty cycles of the resonant converter and the PFC converter are correspondingly changed which is also seen in Fig. 4B; Figure 6 shows that a current value is obtained and monitored and based on the result the operating frequency of Component 23 is increased and as pointed out in the passage and Figure 4B when one is changed so is the other); when the control unit is configure to realize that the output current exceeds a rated current according to the current signal (Figure 6 Component S12), the control unit is configured to step up the voltage value of the DC power source (Figure 6 Component S14; Figure 4B Component S5).

Regarding claim 6, Chen teaches all the limitations of claim 1. Chen further teaches wherein the control unit (Figure 3 Component 1) further comprises: an on-off circuit coupled to the resonant conversion circuit (Figure 3 Component 11), wherein when the on-off circuit realizes that the output current exceeds the rated current according to the current signal, the on-off circuit is configured to activate the control unit so that the control unit is configured to step up the voltage value of the DC power source according to the current signal (Figure 6 Component S12; Figure 4B).

Regarding claim 7, Chen teaches an overload control method (Abstract) for a conversion apparatus (Figure 3), comprising steps of: (a) controlling (Figure 3 Component 1) a primary conversion circuit (Figure 3 Component 21) to convert an input power source (Figure 3 Component AC) into a DC power source (Figure 3 Component 21 output is a DC voltage), (b) controlling (Figure 3 Component 1) a resonant conversion circuit (Figure 3 Components 23+24+25+26) to convert the DC power source into an output power source (Figure 3 Components 23+24+25+26 output a DC voltage to the load, Component 3), (c) controlling (Figure 3 Component 1) a voltage value of the DC power source (Col. 4 Lines 9-14 “the PFC switch unit 22 is particularly arranged to dominate the operation of the power factor converter 21, such that the output voltage of the power factor converter 21 can be adjusted by changing the duty cycle of the PFC switch unit 22”; Figures 4A, 4B, 6 and 8) according to a current signal of an output current of the resonant conversion circuit (Col. 5 Line 60-Col. 6 Line 28 explains that the duty cycles of the resonant converter and the PFC converter are correspondingly changed which is also seen in Fig. 4B; Figure 6 shows that a current value is obtained and monitored and based on the result the operating frequency of Component 23 is increased and as pointed out in the passage and Figure 4B when one is changed so is the other), and (d) stepping up the voltage value of the DC power source (Figure 6 Component S14; Figure 4B Component S5) when the output current exceeds a rated current according to the current signal (Figure 6 Component S12).

Regarding claim 10, Chen teaches all the limitations of claim7. Chen further teaches wherein step (c) comprises steps of: (c0) enabling a function of stepping up the voltage value of the DC power source when realizing that the output current exceeds the rated current according to the current signal (Figure 3 Component 11; Figure 6 Component S12), and stepping up the voltage value of the DC power source according to the current signal (Figure 6 Component S14), and (cl) disabling the function of stepping up the voltage value of the DC power source when realizing that the output current is lower than the rated current according to the current signal, and maintaining the voltage value of the DC power source at a predetermined working voltage value (Figure 6 Component S13; Figure 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 10250126) in view of Jaksa (US 2022/0158536).
Regarding claim 4, Chen teaches all the limitations of claim 1. Chen further teaches wherein the control unit is used to control and adjust the voltage value of the DC power source (Figure 4B; Col. 4 Lines 9-14 “the PFC switch unit 22 is particularly arranged to dominate the operation of the power factor converter 21, such that the output voltage of the power factor converter 21 can be adjusted by changing the duty cycle of the PFC switch unit 22”). 
Chen does not show the details of the components within the controller and thus does not teach wherein the control unit comprises: a feedback circuit configured to receive the DC power source and the current signal, a compensator coupled to the feedback circuit, and a PWM controller coupled to the compensator, wherein the feedback circuit is configured to provide an error signal to the compensator according to the DC power source and the current signal, and the compensator is configured to provide a compensation signal to the PWM controller according to the error signal, and the PWM controller is configured to provide a PWM signal to the primary conversion circuit according to the compensation signal to adjust the output voltage.
Jaksa teaches a controller configured to control the switches of a power converter (Figure 4) , comprising: : a feedback circuit configured to receive the DC power source and the current signal (Figure 4 Components 1-6), a compensator coupled to the feedback circuit (Figure 4 Component 7), and a PWM controller coupled to the compensator (Figure 4 Component 8), wherein the feedback circuit is configured to provide an error signal to the compensator according to an output voltage and a current signal (Figure 4 Component 6 outputs an error signal between the output voltage and a reference voltage that is generated based on the current), and the compensator is configured to provide a compensation signal to the PWM controller according to the error signal (Figure 4 Component 7 receives the error signal and outputs a signal to the PWM controller), and the PWM controller is configured to provide a PWM signal to the primary conversion circuit according to the compensation signal to adjust the output voltage (Figure 4 Component 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate a feedback circuit such as the one taught by Jaksa. The advantage of this control scheme is it allows the circuit to main the minimum amount of resonant current to operate in zero voltage switching mode in situations where the load is varied (Jaksa Paragraph 0003 and 0011). 

Regarding claim 9, Chen teaches all the limitations of claim 7. Chen further teaches controlling the primary conversion circuit to adjust the voltage value of the DC power source (Figure 4B; Col. 4 Lines 9-14 “the PFC switch unit 22 is particularly arranged to dominate the operation of the power factor converter 21, such that the output voltage of the power factor converter 21 can be adjusted by changing the duty cycle of the PFC switch unit 22”).
Chen does not show the details of the components within the controller and thus does not teach wherein step (d) comprises steps of: (dl) generating an error value according to the DC power source and the current signal, and providing an error signal according to the error value, (d2) generating a compensation value according to the error signal, and providing a compensation signal according to the compensation value, and (d3) generating a PWM signal according to the compensation signal and controlling the primary conversion circuit to adjust the voltage value of the DC power source through the PWM signal.
Jaksa teaches a controller configured to control the switches of a power converter (Figure 4) , comprising: : a feedback circuit configured to receive the DC power source and the current signal (Figure 4 Components 1-6), a compensator coupled to the feedback circuit (Figure 4 Component 7), and a PWM controller coupled to the compensator (Figure 4 Component 8), wherein the feedback circuit is configured to provide an error signal to the compensator according to an output voltage and a current signal (Figure 4 Component 6 outputs an error signal between the output voltage and a reference voltage that is generated based on the current), and the compensator is configured to provide a compensation signal to the PWM controller according to the error signal (Figure 4 Component 7 receives the error signal and outputs a signal to the PWM controller), and the PWM controller is configured to provide a PWM signal to the primary conversion circuit according to the compensation signal to adjust the output voltage (Figure 4 Component 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate a feedback circuit such as the one taught by Jaksa. The advantage of this control scheme is it allows the circuit to main the minimum amount of resonant current to operate in zero voltage switching mode in situations where the load is varied (Jaksa Paragraph 0003 and 0011).

Allowable Subject Matter
Claims 2, 3, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein when the output current exceeds the rated current so that a switching frequency of the resonant conversion circuit is decreased to a critical switching frequency to make the resonant conversion circuit want to enter a zero current switching, the control unit is configured to step up the voltage value of the DC power source to make the switching frequency be higher than the critical switching frequency and maintain the resonant conversion circuit in a zero voltage switching. Claim 3 depends upon claim 2.  

Regarding claim 5, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the feedback circuit comprises: a first gain controller configured to provide a DC voltage gain according to the DC power source, a second gain controller configured to provide an output current gain according to the current signal, and a feedback controller configured to provide the error signal according to the DC voltage gain, the output current gain, and a reference voltage.

Regarding claim 8, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein step (d) comprises a step of: (d0) stepping up the voltage value of the DC power source to make the switching frequency be higher than the critical switching frequency and maintain the resonant conversion circuit in a zero voltage switching when the output current exceeds the rated current so that a switching frequency of the resonant conversion circuit is decreased to a critical switching frequency to make the resonant conversion circuit want to enter a zero current switching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim (US 2020/0220452) teaches an enhanced power factor correction that comprises a controller that uses multiple feedback parameters to control the on time of switches within the converter. 
Tsai (US 10534029) teaches a power conversion apparatus with an active PFC stage and an LLC converter in Figure 4 wherein the duty cycles of the switches are controlled based on feedback parameters. 
Pastor (US 2019/0202300) teaches a power converter that comprises a PFC stage and a resonance stage wherein the PFC stage output voltage to a bulk capacitance is monitored and based on that voltage the PFC switch is controlled. 
Fahlenkamp (US 2019/0115837) teaches a voltage converter controller for a power converter with a PFC stage and an LLC stage wherein the controller controls the converter in a normal operation mode and a low power operation mode. 
Elferich (US 2019/0044434) teaches a DC/DC resonant converter with power factor correction control. 
Mayell (US 2016/0105095) teaches a PFC shutdown circuit for light loads. 
Fan (US 2015/0048807) teaches a power factor correction circuit and a controller to control the output of the power factor correction circuit. 
Etter (US 8654483) teaches a power system having voltage based monitoring and overcurrent protection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         






	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839